Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/22/2022  have been fully considered.  Applicant’s amendment and Remarks have overcome the rejections of the last Office Action with respect to claims 1-11.  With respect to claim 12, claim 12 Applicant has argued that the limitation “forming a planarization layer on a support” is not disclosed nor suggested by Kitamura, and that Kitamura discloses the planarization layer may be formed on a mesoporous matrix by a method such as sputtering or CVD.  Applicant has also argued that Du does not discuss a planarization layer.  Applicant has also argued that Kitamura in view of Du does not disclose or suggest “removing the support from the planarization layer.  These are respectfully found to be not persuasive for the reasons that follow.  With respect to “forming a planarization layer on a support”, Kitamura discloses planarization layer  14  (para. 0023-0024)  on a substrate or  support 30 (the substrate is described in para. 0055) , as Kitamura discloses planarization layer  14 (para. 0023-0024 and 0028 and Fig. 1A)   support by the substrate  as “on” is defined as  “supported by”  (Random House College Dictionary, 1982), as because of the “comprising” language of the claim, which comprising is synonymous with “containing” or “including” or “characterized by” (MPEP 2111.03 (I)), there may be additional layers in between (MPEP 2111.03 (I)). With respect to the method of deposition in the Kitamura reference, the claim does not exclude the methods of deposition disclosed by Kitamura.  With respect to the argument that that Du does not discloses or suggest “removing the support from the planarization layer”, Du is relied upon for the feature of the removal of the substrate (para. 0051), and Du does disclose the peeling of the manufactured layers from a substrate, the substrate being used to form the layers which can then be removed from the substrate which was used for manufacturing the layers, the benefit of which is stated in the rejection of the last Office Action.  Applicant has also argued with respect to claims 13 and new claim 16 that claims 13 and 16 are allowable as being dependent upon claim 12.  The rejection of claim 12 is maintained for the reasons stated above, and the rejection of claim 13 is maintained for the reasons stated in the last Office Aciton. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kitamura et al (US 2014/0241509 A1)(“Kitamura”) in view  of   Du et al (US 2019/0025481 A1)(“Du”)
Kitamura discloses a method including forming a light scattering layer 17 (para. 0022, 0028, and Fig. 2C) on a substrate 30 (para. 0055) for light collection or dispersion (para. 0005) including, 
A base substrate 30, as Kitamura discloses coating a substrate which corresponds to a base substrate with the composition from which the material of the porous material is made (para. 0043)
A light scattering layer on the substrate, as Kitamura discloses a substrate for light collection or dispersion,  including a first material a light scattering layer including a first surface facing the substrate a second opposite the first surface a number of holes in the light scattering layer between the first and second surfaces, the first surface being the base substrate and the second surface being the surface of the layer 14, which is the planarization layer (para. 0023-0024  and 0028 and Fig. 1A, which does not show the base substrate)
A planarization layer 14 on the light scattering layer including a second material (para. 0028) 
Diameters of the holes from 350 to 450 nm in a perpendicular plane to a thickness direction, as Kitamura discloses about 500 nm (para. 0109), 
A ratio of area of hole occupy in the first surface to the surface is at least 40% and , as Kitamura disclose spacing of 10 nm, which implies that the ratio of area the holes occupy is at least 40%, 
A thickness of the planarization layer is 200 nm or less, as Kitamura discloses surface roughness of 20 nm or less or from 0.5 nm or less (para. 028), which is a disclosure of the pores at the top of the structure of Fig. 1A are expected to be not more than 20 nm in diameter, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).
The material 12 of the mesopore is bonded to the material of the mesoporous matrix (para. 0035) , and as Kitamura discloses the material of the planarization layer is in part of the same in part as the  material of the matrix material, (para. 0032), it is expected that the porous material is also bonded to the planarization layer.
Kitamura is silent with respect to removing the substrate from the scattering layer.
  Du, in the same field of endeavor of forming a scattering layer on a substrate (Abstract) discloses the  substrate is removed from the scattering layer (para. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step disclosed by Du with the method disclosed by Kitamura in view of Chen in order to obtain the benefit of obtaining an optical or scattering layer which can be transferred to and placed on a desired surface of another device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (US 2014/0241509 A1)(“Kitamura”) in view  of   Du et al (US 2019/0025481 A1)(“Du”) as applied to claim 12 above, and further in view of Imada et al (US 2003/0186514 A1)(“Imada”).
Kitamura in view of Du discloses the limitations of claim 12 as stated above.  Kitamura in view of Du is silent with respect to imprinting.
         Imada, in the same field of endeavor of nano-sized pitted structures or pores (para. 0002),  discloses stamper manufacture of the pores (para. 0044), which is a disclosure of imprinting. 
                           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Imada of forming nano pores with the method disclosed by Kitamura in view of Du in order to obtain the benefit of a regular array as disclosed by Imada (Imada, para. 0044).

Allowable Subject Matter
Claims 1-11 and 16 are allowable.
Applicant’s amendment and Remarks have overcome the rejections of the last Office Action with respect to claims 1-11.  New claim 16 has allowable features similar to those of claims 1-11.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895